Mr. Presiding Justice Niehaus delivered the opinion of the court. 3. Negligence, § 135*—what does not constitute variance between pleading and proof. Where a declaration charged plaintiff was injured on account of a specific act of negligence, and also charged that the act causing the injury was wanton and wilful, held that proof of negligence alone furnished sufficient basis for recovery without evidence also of a wanton or wilful act. 4. Negligence, § 214*—when instruction is not misleading. An instruction expressly limited to the negligence charged in the declaration cannot be considered as having misled the jury in believing it referred to anything else. 5. Instructions, § 151*—when refusal proper. Refusal of instructions which were merely repetitions of others already given held proper. 6. Instructions, § 88*—when on determination of preponderance of evidence is erroneous. An instruction referring to the number of credible “and disinterested” witnesses as a proper element for consideration in determining the preponderance of the evidence, held to be erroneous. 7. Appeal and error, § 1535*—when giving of erroneous instruction on preponderance of evidence is harmless error. Error in giving an erroneous instruction referring to the number of credible and “disinterested” witnesses as a proper element for consideration in determining the preponderance of evidence is cured by the giving of another accurate and correct instruction on the same subject. 8. Damages, § 114*—when verdict for personal injuries to woman is not excessive. Where the plaintiff in an action to recover damages for personal injuries had as a result retroversion or retro-displacement of the womb, incurable except by a major operation, held that a verdict for plaintiff for nine hundred dollars was not excessive.